Citation Nr: 0617385	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  99-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach ulcer condition, to include as secondary to service-
connected PTSD.

3.  Entitlement to a compensable rating for postoperative 
tonsillectomy.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1946 to 
December 1948 and September 1950 to March 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

In a December 1999 rating decision, the RO granted service 
connection for PTSD with an evaluation of 30 percent, 
effective July 31, 1998.  The veteran appealed this claim to 
the Board.  

The Board denied an initial rating higher than 30 percent for 
PTSD in May 2001.  In March 2002, however, the U.S. Court of 
Appeals for Veterans Claims (CAVC) granted a joint motion for 
remand and vacated the Board's decision.  The Board responded 
to the mandates of the CAVC and in March 2003 issued another 
opinion denying the claim.  The CAVC, however, vacated this 
decision in July 2003 and remanded for adjudication, 
indicating that the Board had not offered adequate reasons 
and basis for its decision.  In March 2004, the Board 
remanded this case to the RO for additional development, 
which subsequently was accomplished.  The RO granted an 
increased rating of 50 percent for PTSD, effective July 31, 
1998 in a July 2004 statement of the case.  The veteran's 
representative submitted a statement in May 2006, indicating 
that the veteran desired at least a 70 percent rating for 
PTSD.  As the requested development has been accomplished, 
and the veteran has not indicated that he is satisfied with 
his current rating, this claim is properly before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).   

In an October 1998 rating decision, the RO also denied 
entitlement to service connection for stomach ulcers, to 
include as secondary to trauma in service, finding that the 
veteran had not submitted new and material evidence, and an 
increased rating claim for tonsillitis.  The veteran filed a 
timely notice of disagreement with this decision in June 
1999; and after receiving an August 1999 statement of the 
case addressing these issues, filed a September 1999 VA-Form 
9, indicating that he wanted to appeal all issues listed on 
the statement of the case.  As the veteran has filed a timely 
appeal regarding the claim to reopen service connection for 
ulcers and the increased rating claim for tonsillectomy, the 
Board has proper jurisdiction over these claims and will 
address them below.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.101, 20.200.

The issues of a claim to reopen service connection for 
stomach ulcer and an increased rating claim for tonsillectomy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's PTSD is manifested by occasional thoughts of 
suicide, moderate to severe anxiety and depression, 
significant impairment in social interaction, employment, 
practical judgment, attention, concentration, verbal 
reasoning, and insight, and a GAF score range from 41 to 67.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
December 1999 rating decision, June 2000 statement of the 
case (SOC), and October 2000, July 2004, and August 2005 
supplemental statements of the case (SSOC's) that discussed 
the pertinent evidence, and the laws and regulations related 
to an initial increased rating claim for PTSD.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claim.

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
April 2004 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, as the 
decision below is favorable to the veteran, any defect with 
respect to the content of the notice requirement was non-
prejudicial.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the December 1999 rating decision, the RO 
granted service connection for PTSD, assigning a 30 percent 
rating, which the veteran appealed.  The VCAA became 
effective in November 2000.  In April 2004, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the adjudication took place prior to the enactment of the 
VCAA.  The subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from November 1998 to July 
2004, and an August 1999 Vet Center record.  The veteran has 
not identified any outstanding treatment records; and the 
Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in December 1999 
and July 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for an 
initial increased rating; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

The veteran filed a service connection claim for PTSD in July 
1998.  In December 1999, the RO granted service connection 
for PTSD, assigning a 30 percent rating, effective July 31, 
1998.  The veteran appealed this action.  At a September 2000 
local hearing, he testified that he did not want to "get 
around anybody," and that he could not talk.  He said he 
would start shaking when he was around anyone or anything, 
noting that he had a little glass shop, and was around people 
quite a bit.  He indicated that he did not believe he had 
lived a happy day since 1949, and reported having occasional 
trouble sleeping at night and nightmares approximately once a 
week.  He also noted that sometimes he avoided answering the 
phone or otherwise tried to avoid activities that involved 
being around people.  He indicated that his condition had not 
really affected his marriage, as he had never told his wife 
about his condition.

The RO subsequently granted an increased rating of 50 percent 
for service-connected PTSD, effective July 31, 1998, in a 
July 2004 SSOC.  The veteran's representative has indicated, 
however, that the veteran is not satisfied with this rating 
and desires at least a 70 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In order to get the next higher 70 percent rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A November 1998 VA outpatient treatment record notes 
increased anxiety.  A June 1999 VA outpatient treatment 
record shows the veteran felt nervous, shy, and distrustful 
around people.  He reportedly was married and denied any 
suicidal or homicidal ideation.

A July 1999 VA outpatient treatment record shows the 
veteran's social life consisted of playing dominos on a 
computer by himself.  On examination, he appeared well 
groomed and appropriately dressed, and was oriented to time, 
place, and person.  Eye contact was poor, and he looked at 
the ground or off to the side.  He was very tearful while 
discussing his PTSD stressor incident.  His speech was slow, 
but volume was normal; and his mood was moderately to 
severely depressed.  His thought process was logical with 
normal content, and he was free of hallucinations, delusions, 
or suicidal or homicidal ideation.  His sensorium was clear 
and his attention was distractible; and he was oriented to 
time, place, and person.  The assessment was chronic PTSD, 
anxiety, and depression.  The veteran's Global Assessment of 
Functioning (GAF) score was 52.

An August 1999 VA outpatient treatment record shows the 
veteran was neatly groomed and appropriately dressed.  His 
motor movements were normal, eye contact was fair, and the 
rate and volume of his speech were normal.  He appeared 
mildly depressed, although his thought processes were logical 
and free of auditory or visual hallucinations and any 
suicidal or homicidal ideation or plans.  Sensorium was 
clear, attention was distractible, and he was oriented to 
time, place, and person. His GAF score was 60.  

A later August 1999 outpatient session shows the veteran was 
neatly groomed and eye contact was fair; but he was tearful 
and withdrawn.  His speech was soft and slow and his flow of 
thought was very focused on his PTSD stressor incident.  His 
recent and remote memory was intact.  While suicidal or 
homicidal plans were not present, he reported that he thought 
about dying, and appeared moderately depressed.  A GAF of 50 
was assigned.

An August 1999 Vet Center letter notes that the veteran 
presented with dissociative flashbacks about his PTSD 
stressor incident and reported daily intrusive thoughts about 
the incident, a history of detachment and isolation from 
others, a pervasive feeling of estrangement, and an inability 
to socialize with others.  He also reported that he generally 
avoided talking about the stressor incident, but that 
sometimes he wanted "to cry out" about it.  He reported 
experiencing disturbing dreams, and complained of many lost 
job opportunities and lack of friends due to mistrust, 
detachment, and estrangement.  As a result, he was very 
limited socially and vocationally.  He remained sober and had 
a good relationship with his wife and grown children, and 
continued to work part time and by himself in his own glass 
business.  His GAF score was 41.

September 1, 1999 and September 19, 1999 VA outpatient 
treatment reports show the veteran was neatly groomed, and 
oriented to place, person, and time.  Eye contact was fair, 
and speech rate and volume was normal.  His thought process 
was goal directed without any auditory or visual 
hallucinations or delusions; his affect was sad, and mood was 
moderately depressed.  Motor movements were slow; and 
sensorium was clear.  His insight and judgment were fair.  He 
was assigned a score of 35 on the Beck depression scale, 
denoting severe depression, and 27 on the Beck anxiety scale, 
denoting moderate anxiety.  He denied any homicidal ideation 
or plans; he admitted to having suicidal ideas but denied any 
plans to carrying them out.  The assessment was depressed on 
September 1, 1999 with a GAF score of 50.  On September 29, 
1999, the assessment was severe depression and moderate 
anxiety with a GAF score of 45.

An October 1999 VA outpatient treatment report shows the 
veteran appeared neat and well groomed.  He made fair eye 
contact and was not tearful.  Speech was normal in rate and 
soft in volume.  His mood was one of moderate anxiety and 
moderate depression.  He denied having any suicidal or 
homicidal ideation as well as any hallucinations or 
delusions.  Insight and judgment were fair and he was 
oriented to person, place, and time.  His GAF score was 50.

A December 1999 VA examination shows the veteran reported 
daily intrusive thoughts and occasional nightmares concerning 
his PTSD stressor incident.  He apparently avoided material 
that reminded him of this incident, and was reportedly 
hypervigilant around others.  Upon examination, he was 
anxious and tearful when describing the incident.  His mood 
was anxious and depressed.  There was no evidence of a 
thought disorder or psychotic symptoms.  The VA psychologist 
concluded that the veteran's PTSD impaired his occupational 
functioning to a mild degree and his social functioning to a 
moderate degree.  The Axis I diagnosis was PTSD.  His GAF 
score was 60.

In January 2000, a VA outpatient treatment report shows the 
veteran had intrusive thoughts relating to the PTSD incident.  
The psychologist noted that the veteran could not seem to get 
beyond it despite many years which had elapsed since then.  
At a February 2000 session, the veteran stated that he felt 
tired all the time and that this sense of pervasive fatigue 
had persisted for the prior 20 to 30 years.  He said he 
avoided crowds and could not talk in front of others and that 
it was difficult for him to carry on conversations with 
others.  He said he was very distractible and felt constant 
"stage fright" and that sometimes, he could not speak loudly 
enough when he tried to talk.  

An April 2000 VA outpatient treatment report shows the 
veteran reported having recently had a bad dream, involving 
someone cutting his legs with a knife.  He said that 
fortunately his wife was not in bed at the time.  He reported 
that he was more forgetful, and that he had to write down 
what he needed to do.  His GAF was 50.

VA outpatient treatment reports dated from October 2001 to 
July 2004 show continued diagnosis of depressive disorder, 
not otherwise specified, no suicidal or homicidal ideation 
and note that the veteran was oriented times four and "ok" 
regarding neurovegetative symptoms.  The GAF scores 
consistently were reported as 65. 

Additional records within this time frame include a January 
2002 VA nursing record, which shows the veteran was alert, 
calm, and cooperative, and had appropriate behavior.  A 
January 2003 VA psychology progress note shows that the 
veteran sometimes had thoughts of ending his life, but had no 
intentions of acting on them.  On examination, he was 
causally groomed and on time for his appointment.  He also 
was alert and oriented times four.  His attention, memory, 
and language were good, and he was articulate.  His mood was 
dysphoric and affect slightly flat.  He was cooperative and 
his activity level also was normal.  The suggested Axis I 
assessment was prolonged PTSD.  His GAF score was 67.  An 
April 2003 VA outpatient treatment report notes the veteran's 
wife indicated that he did not do much and basically sat in a 
chair and watched television.  

A July 2004 VA examination report shows the veteran reported 
chronic, daily, severe anxiety and panic, loss of 
concentration, fatigue, and moderate fear of loss of control 
or passing out.  He further reported chronic, daily, and 
moderate depression, as evidenced by severe over-eating, loss 
of concentration, sex drive, and motivation, indecision, 
fatigue, moderate sadness, hopelessness, and guilt.  The 
examiner found moderate work impairment, noting that the 
veteran spent four hours a day at his glass shop, but refused 
most new business because of poor health.  The examiner also 
found moderate impairment in social relationships, indicating 
that the veteran had no friends outside the family.  
Additionally, he had mild impairment in leisure activities, 
spending a lot of time on the computer.  The examiner further 
noted he had thought of suicide a month ago.  On summary of 
psychosocial function, the examiner reported that the veteran 
had not been able to earn a living for over five years 
because of his poor physical health, but spent a few hours a 
day at his shop without taking much business.  He got along 
well with family and had no other social contacts, preferring 
to play on the computer or watch television.  He still had 
panic attacks when confronted with reminders of his stressor.  

The mental status examination showed the veteran had logical 
and liner thought, and content of speech was appropriate and 
well-connected to topic of discussion.  His speech was well-
modulated and non-pressured, and delusions were absent.  The 
veteran described auditory hallucinations, reporting that he 
heard mumbling voices in the day or night that did not bother 
him.  Eye contact was fair and interaction with examiner was 
best described as open and forthright.  Behaviors noted 
during interview were appropriate to context.  Suicidal and 
homicidal thinking was admitted; plans, means, and intent 
were assessed as absent.  Personal hygiene was good, as 
assessed by attire.  Activities of daily living as assessed 
by description were good; and he was oriented to person, 
place, time, and purpose.  His long-term memory was good, as 
assessed by recall of important names, dates, and events.  
Attention and concentration was poor; and his affect was 
restricted.  Panic symptoms and neurovegetative symptoms of 
depression were present with tearfulness, insomnia, and 
weight gain.  Prominent anxiety symptoms, including disturbed 
dreams, excessive worry, and fears also were present and 
pronounced.  Obsessions and compulsions or rituals were 
absent on description.  Impulse control was good, as measured 
by recent social interactions during problem situations; and 
effect on motivation and mood was pronounced.  Quality of 
sleep was poor with multiple waking; and insight was poor, as 
demonstrated by the veteran's understanding of the cause and 
effect of the symptoms and their behaviors; judgment was 
good.  Intelligence, estimated from school grades and 
military qualification scores was average.  Psychometric 
testing revealed severely impaired verbal reasoning, 
moderately impaired attention, and mildly impaired practical 
judgement.  All other mental functions were within normal 
limits.  The examiner noted that the veteran had lost the 
ability to work, make friends, take good care of his health, 
or have any leisure activities.  The major psychiatric 
disorders observed were depressive disorder, PTSD, and 
personality disorder.  The GAF score was 60, moderate 
symptoms.

Upon review, the evidence warrants the next higher 70 percent 
rating for PTSD.  Specifically, VA medical records dated in 
1999 and 2004 show findings of moderate to severe anxiety and 
depression.  VA medical records in this time period also show 
the veteran was found moderately socially impaired, and had 
thoughts of suicide.  Additionally, the July 2004 VA examiner 
noted that the veteran had lost his ability to work, make 
friends, take good care of his health, or have any leisure 
activities.  The examiner also found the veteran was mildly 
impaired in practical judgment, moderately impaired in 
attention, severely impaired in verbal reasoning, and had 
poor concentration and insight.  Thus, as a whole, the 
evidence shows occupational and social impairment with 
deficiencies in most areas, such as work, judgment, thinking, 
or mood.  See 38 C.F.R. § 4.31, Diagnostic Code 9411.

Additionally, the veteran's GAF score range of 41 to 67 is 
consistent with a 70 percent rating.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a Global Assessment of Function (GAF) score 
reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DSM IV, American Psychiatric Association (1994), 
pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51-
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  While some of the GAF scores demonstrate more 
moderate to mild symptoms (e.g., 60 to 67), other scores 
(e.g., 41, 45, 50) demonstrate serious psychiatric symptoms.

A 100 percent evaluation is not warranted, however, as the 
evidence does not show total occupational and social 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Specifically, the veteran consistently was found to be 
oriented to time, place, and person, and have good hygiene 
and grooming.  The July 2004 examiner noted that the veteran 
had lost the ability to work, but also noted that he was able 
to work in his glass shop, at least part-time.  Although the 
veteran indicated that he was forgetful in April 2000, his 
memory specifically was reported as good in August 1999, 
January 2003, and July 2004, and the rest of the evidence 
shows a logical thought process.  Moreover, although he had 
occasional thoughts of suicide reported in August 1999, 
January 2003, and July 2004, and also reported some auditory 
hallucinations in July 2003, the rest of the medical evidence 
of record shows no suicidal or homicidal ideation or plans, 
and no persistent auditory or visual hallucinations.  Thus, 
the medical records do not show gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.    

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection, during which PTSD warranted a rating 
higher than 70 percent.  Thus "staged ratings" are 
inapplicable to this case.

Accordingly, the Board finds that the veteran's disability 
picture more closely approximates the criteria for a 70 
percent rating for PTSD under DC 9411.  See 38 C.F.R. § 4.7; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature, as to 
warrant referral of his case to the Director or Under 
Secretary for consideration of extraschedular evaluations for 
the disabilities at issue.  38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial rating of 70 percent, but no 
higher, for PTSD is granted, subject to the rules and payment 
of monetary benefits.




REMAND

In September 1999, the veteran submitted a timely VA-Form 9, 
regarding a claim to reopen service connection for a stomach 
ulcer, to include as secondary to service-connected PTSD, and 
an increased rating claim for tonsillitis.  He also requested 
a Board hearing.  A hearing, however, never was scheduled; 
and these appeals have never been addressed by the Board.

Numerous VA medical records have been submitted that have not 
been considered by the RO, for purposes of evaluating the 
service connection claim for stomach ulcer and the increased 
rating claim for tonsillitis.  The veteran also has not 
waived RO consideration.  The Board, therefore, cannot 
consider this evidence at the first instance; and the issues 
must be remanded.  See 38 C.F.R. § 20.1304 (c).  Given the 
length of time that has passed since the veteran appealed 
these issues, if the RO determines that either claim should 
be granted, the RO should so adjudicate the matter based on 
the evidence of record, including an August 1999 Vet Center 
letter.  

Otherwise, the RO should provide the veteran a VCAA letter, 
regarding his claim to reopen service connection for a 
stomach ulcer and the increased rating claim for tonsillitis.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  The letter should 
include the new provisions under the duty to notify required 
under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006).  
Also since the veteran has requested a Board hearing and has 
not withdrawn this request, a hearing must be scheduled.  See 
38 C.F.R. § 20.700 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should determine whether 
the service connection claim for a stomach 
ulcer, to include as secondary to PTSD or 
the increased rating claim for tonsillitis 
can be granted based on the evidence of 
record, including an August 1999 Vet 
Center letter.

2.  If the claims cannot be granted, the 
AMC/RO must review the claims file and 
ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Specifically, the veteran must be informed 
(1) of the information and evidence not of 
record that is necessary to reopen service 
connection for a stomach ulcer, to include 
as secondary to PTSD, based on new and 
material evidence, and the information and 
evidence necessary to establish the claim 
on the merits; and the information and 
evidence not of record that is necessary 
to substantiate entitlement to an 
increased rating for tonsillitis, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide, and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The veteran also must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, 38 U.S.C. 
§§ 5109B, 7112.  In addition, the veteran 
must be informed of the additional 
elements, including degree of a disability 
rating and effective date of the award of 
benefits, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
the new notice requirements for new and 
material evidence claims, pursuant to Kent 
v. Nicholson, No. 04-181 (Vet. App. March 
31, 2006).  

3.  The AMC/RO should contact the veteran 
to determine his hearing preference, and 
based on his response, schedule the veteran 
for a hearing, pursuant to 38 C.F.R. § 
20.700 (2005).

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AMC/RO should re-
adjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


